 


110 HRES 1011 EH: Calling on the United States Government and the international community to promptly develop, fund, and implement a comprehensive regional strategy to protect civilians, facilitate humanitarian operations, contain and reduce violence, and contribute to conditions for sustainable peace and good governance in Chad, as well as in the wider region that includes the northern region of the Central African Republic and the Darfur region of Sudan.
U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1011 
In the House of Representatives, U. S.,

May 5, 2008
 
RESOLUTION 
Calling on the United States Government and the international community to promptly develop, fund, and implement a comprehensive regional strategy to protect civilians, facilitate humanitarian operations, contain and reduce violence, and contribute to conditions for sustainable peace and good governance in Chad, as well as in the wider region that includes the northern region of the Central African Republic and the Darfur region of Sudan. 
 
 
Whereas since independence in 1960, Chad’s political life has been afflicted by a series of internal conflicts and civil wars as well as conflicts with its neighbors;
Whereas Chad has held several legislative and presidential multiparty elections since 1996, although the Department of State reported that the elections were orderly, but seriously flawed;
Whereas human rights groups and the most recent Department of State Country Reports on Human Rights Practices stated that the [Chadian] government’s poor human rights record deteriorated further;
Whereas the genocide in Darfur, Sudan, continues to affect neighboring countries, especially Chad;
Whereas the United Nations estimates there are more than 240,000 refugees from Darfur and 52,000 refugees from the Central African Republic in Chad, and more than 180,000 Chadians have been displaced from their homes;
Whereas more than 12,000 new refugees from Darfur arrived in Chad in February 2008 due to increasing attacks against civilians by Sudanese Government forces, even as 30,000 Chadians were forced to flee the N’Djamena area to seek refuge in Cameroon;
Whereas the Government of Chad has provided important support to the many refugees from Darfur and the Central African Republic in Chad, despite serious economic and political difficulties;
Whereas the United States considers the Government of Chad an important ally in the war against terrorism;
Whereas a December 2007 report by the United Nations Secretary General stated that the security situation in eastern Chad has remained volatile and unpredictable [and t]he renewed violence has put the civilian population living in the area at increased risk and will further impede the work of the humanitarian community;
Whereas an armed rebellion in Chad, supported by the Government of Sudan, has led to a serious humanitarian crisis and political instability in Chad;
Whereas on September 25, 2007, the United Nations Security Council passed Security Council Resolution 1778, authorizing a multidimensional presence intended to help create the security conditions conducive to a voluntary, secure, and sustainable return of internally displaced persons and refugees by contributing to their protection, both by facilitating the provision of humanitarian assistance in eastern Chad and the northern region of the Central African Republic and by creating favorable conditions for the reconstruction and economic and social development of those areas;
Whereas on October 15 and 16, 2007, the Council of the European Union agreed to deploy the military component of the multidimensional presence in the Central African Republic and Chad for a period of 1 year from the date that its initial operational capability is declared;
Whereas in late 2007, the Government of Sudan reportedly gathered several Chadian armed groups in Khartoum in order to bring the armed factions under one coalition for the February 2008 offensive;
Whereas in early February 2008, Chadian rebels armed and supported by the Sudanese Government’s armed forces launched a major offensive in Chad’s capital, N’Djamena, to overthrow the government of President Idriss Deby Itno;
Whereas in late February, the United Nations reported that the European Union Force began deployment to Chad and that an estimated 400 personnel have been deployed as of late February 2008;
Whereas the United States, the European Union, and the African Union condemn the fighting in Chad and the foreign support for the rebellion; and
Whereas the Department of State issued a press release condemning the attempt by armed rebels entering from outside the country to seize power extra-constitutionally in Chad: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses concern about the safety and well-being of innocent civilians in Chad, Chadian refugees and Internally Displaced Persons (IDPs), and refugees from Darfur and the Central African Republic that have taken refuge in Chad;
(2)strongly condemns Sudanese President Omar al-Bashir and the National Congress Party for their support of the armed rebellion and aggressive behavior in Chad and throughout the region;
(3)calls on parties to seek a negotiated settlement;
(4)urges the Government of Chad to— 
(A)engage in an inclusive national dialogue with all stakeholders of the current conflict to reach a comprehensive agreement that would address the root causes of the Chadian crisis and strengthen democratic institutions; 
(B)protect its civilians from violence and respect and enforce the rule of law in accordance with international norms and standards; and 
(C)honor its May 9, 2007, agreement with the United Nations Children’s Fund, ensuring its commitment to end all recruitment of persons under the age of 18 and demobilize all children under the age of 18 from its security forces;
(5)urges the Government of the Central African Republic to— 
(A)fulfill its obligation under international law to protect civilians; and 
(B)engage in constructive and inclusive dialogue with opposition and armed groups;
(6)calls on armed opposition groups to— 
(A)renounce violence and respect the rule of law; 
(B)engage in political dialogue to resolve the current crisis in their respective countries; and 
(C)immediately end cooperation with the Government of Sudan and others that encourage and support armed rebellion;
(7)urges the United Nations Security Council to remain focused on the crises in Chad and the Central African Republic, and to ensure the effective and impartial protection of civilians, including internally displaced persons and refugees, particularly local populations, by preempting, preventing, and deterring attacks on civilians; and
(8)calls on the President to— 
(A)continue United States humanitarian assistance to the refugees and internally displaced persons in Chad and the Central African Republic; 
(B)provide support to strengthen democratic institutions and respect for human rights and rule of law; and 
(C)seek punitive measures against the Government of Sudan by the United Nations Security Council for its aggression and destructive activities in Chad and the region.
 
Lorraine C. Miller,Clerk.
